Case 1:15-cv-02301-CMA-MLC Document 131 Filed 08/25/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Case No. 15-cv-02301-CMA-MLC

   SECURITIES AND EXCHANGE COMMISSION,
                Plaintiff,
   v.
   DONALD J. LESTER,
   RUBICON ALLIANCE, LLC,
   CFI FUND, LLC, and
   NUPOWER, LLC,

                Defendants,

   EQUITY EDGE PREFERRED INCOME FUND I, LLC,
   EQUITY EDGE, LLC, and
   EQUITY EDGE COMPANIES, LLC,

                Relief Defendants.


           ORDER GRANTING RECEIVER’S MOTION TO AUTHORIZE INTERIM
                    DISTRIBUTION TO INVESTOR CLAIMANTS


         This matter comes before the Court on the Receiver’s Motion to Authorize Interim

   Distribution to Investor Claimants (“the Motion”) (Doc. # 129) filed by Cordes &

   Company as Receiver in this matter. In its Motion, the Receiver moves the Court to

   enter an order authorizing the Receiver to make an interim distribution of certain

   proceeds of its recoveries to the investor claimants of CFI and EEPI subject to the terms

   and conditions of the Motion, pursuant to § 8(L) and § 60 of this Court’s Order
Case 1:15-cv-02301-CMA-MLC Document 131 Filed 08/25/20 USDC Colorado Page 2 of 3




   Appointing Receiver (Doc. # 86). 1 Having reviewed the Motion, the documentation

   attached thereto, and the case file; being advised that Plaintiff Securities and Exchange

   Commission does not oppose the Motion; and noting that no responses or objections to

   the Motion have been filed, the Court finds that good cause exists to grant the relief

   requested.

           Accordingly, it is ORDERED as follows:

       •   the Receiver’s Motion to Authorize Interim Distribution to Investor Claimants

           (Doc. # 129) is hereby GRANTED;

       •   the Receiver is authorized, but not directed, to make an interim distribution of

           funds to the investor claimants of CFI Fund, LLC, and Equity Edge Preferred

           Income Fund I, LLC, as contemplated in Schedules 3 and 4 to the Motion, but

           subject to the other terms and conditions set forth in the Motion;

       •   Any interim distributions made by the Receiver (and any interim calculations

           used to accomplish the interim distributions) shall be made without prejudice to

           the Receiver, claimants, or any other party in interest, and subject to a complete

           reservation of rights of the Receiver, claimants, or any other party in interest to

           seek adjustments to the calculation of or allowance of claims and/or to further

           reconcile and true-up or adjust distributions at the time a final distribution may be

           made in the future; and


   1
    Section 8(L) of the Order Appointing Receiver provides that the Receiver shall have the
   powers and duties ‘[t]o take such other action as may be approved by this Court.” (Id. at 6.)
   Section 60 provides that “[t]he Receiver may from time to time request that the Court enter
   additional orders to supplement, clarify or amend this Order, upon notice in accordance with this
   Order.” (Id. at 20–21.)

                                                  2
Case 1:15-cv-02301-CMA-MLC Document 131 Filed 08/25/20 USDC Colorado Page 3 of 3




      •   the Receiver has the authority to cancel the interim distribution if, in the

          Receiver’s sole discretion, the Receiver determines that the process necessary

          to carry out the interim distribution will be too complicated and/or too costly to

          carry out.



          DATED: August 25, 2020


                                              BY THE COURT:


                                              _______________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                                 3
